Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) because “the cleaning operation” has not been previously introduced and therefore lacks antecedent basis.

Claim 13 is rejected under 35 U.S.C. 112(b) because “the camera of the mobile device” has not been previously introduced and therefore lacks antecedent basis.

Claim 14 is rejected under 35 U.S.C. 112(b) because it is unclear what the claim limitation is. Are the modified images captured by camera of mobile device simulating as if they were captured through camera of mobile robot? Or are they simulating as if camera of the robot was at same position and orientation of mobile device?
Examiner interprets the limitation as “images captured by camera of mobile device are modified to simulate as if the camera installed on mobile device has same parameters as camera installed on mobile robot”. 

Claim 15 is rejected under 35 U.S.C. 112(b) because it is unclear what preamble of claim is. Word comprises is mentioned 2 times in the claim, therefore it is unclear if preamble ends when “comprises” is recited first time or second time.
Examiner interprets “identifying a match between a first set of features derived from the modified images and a second set of features derived from images captured by the camera of the mobile robot” as claim limitation and preceding text of claim as preamble.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fouillade (US Publication No. 20120215380).

For claim 1, Fouillade teaches: A method comprising: determining, using at least one processor, a mapping between a first coordinate system associated with a mobile [0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100. [0039], disclosing the computing device 206 may be a desktop computer, a laptop computer, a mobile telephone, a mobile multimedia device, a gaming console, or other suitable computing device i.e. mobile device) and a second coordinate system associated with a mobile robot, in which the first coordinate system is different from the second coordinate system ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100 i.e. second coordinate system); and 

providing at the mobile device a user interface to enable a user to interact with the mobile robot in which the interaction involves usage of the mapping between the first coordinate system and the second coordinate system ([0047], disclosing the user can select the portion of the live video feed through utilization of a mouse, a gesture, touching a touch sensitive display screen etc. The direct and drive component 310 can receive the selection of a particular portion of the live video feed. [0013], disclosing user may select a particular position in the video feed, which causes the robot to autonomously drive to that position through utilization of, for example, sensor data captured on the robot. Therefore a user interface is provided to user to interact with mobile robot).

For claim 5, Fouillade teaches: The method of claim 1, comprising enabling the user to use the mobile device at a first location in an environment to interact with the mobile robot located at a second location in the environment, in which the second location is not within line of sight of the mobile device ([0005], disclosing robot can be controlled through remotely situated computing device i.e. not in line of sight; [0038] disclosing networks which do not require line of sight.), and the interaction involves usage of the mapping between the first coordinate system and the second coordinate system ([0005], disclosing computing device can display this live video feed to a user, and the user, for instance, can control operations of the robot based at least in part upon interaction with this live video feed. [0047], disclosing the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100).  

For claim 20, Fouillade teaches: An apparatus comprising: 
a storage device storing processor-executable instructions ([0093], disclosing computing device 1700 additionally includes a data store 1708 that is accessible by the processor 1702 by way of the system bus 1706. The data store 1708 may be or include any suitable computer-readable storage, including a hard disk, memory, etc. The data store 1708 may include executable instructions); and 

at least one processor communicatively coupled to the storage device ([0053], disclosing computing device 206 comprises a processor 402 and a memory 404 that is accessible to the processor 402), in which upon execution of the processor-executable instructions by the at least one processor, the at least one processor is configured to: 

determine a mapping between a first coordinate system associated with a mobile device and a second coordinate system associated with a mobile robot, in which the first coordinate system is different from the second coordinate system ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100. [0039], disclosing the computing device 206 may be a desktop computer, a laptop computer, a mobile telephone, a mobile multimedia device, a gaming console, or other suitable computing device i.e. mobile device. [0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100 i.e. second coordinate system); and 

provide at the mobile device a user interface to enable a user to interact with the mobile robot in which the interaction involves usage of the mapping between the first coordinate system and the second coordinate system ([0047], disclosing the user can select the portion of the live video feed through utilization of a mouse, a gesture, touching a touch sensitive display screen etc. The direct and drive component 310 can receive the selection of a particular portion of the live video feed. [0013], disclosing user may select a particular position in the video feed, which causes the robot to autonomously drive to that position through utilization of, for example, sensor data captured on the robot. Therefore a user interface is provided to user to interact with mobile robot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Shin (US Patent No. 20170203439).

For claim 2, Fouillade teaches: The method of claim 1 in which the user interface is configured to enable the user to use the mobile device to instruct the mobile robot to move at a specified location ([0010], disclosing user has tagged desired locations in the map, the user can select a tag via a graphical user interface, which can cause the robot to travel to the tagged location. Therefore robot travels to s specified location).  
	
Fouillade teaches of user interface to cause robot to travel to a specified location, but does not explicitly to “perform a specified action”.

However Fouillade teaches a robot is capable performing vacuuming and lawn mowing functions ([0001-0002], disclosing a robot lawn mower and robot vacuum cleaner).

Shin teaches of a cleaning robot ([0119, disclosing a cleaning robot that receives instructions from user about specific area to clean).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade to dedicate robot to perform a specific function as taught by Shin to assist user in commanding robot to perform cleaning job at focused location. Thereby improving user experience.

Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Shin (US Patent No. 20170203439) and Yoon (US Publication No. 20150032260).

For claim 3, Fouillade modified through Shin teaches: The method of claim 2, comprising: 

Fouillade further teaches: configuring the user interface to enable the user to specify a location on an image shown on a display module of the mobile device ([0047], disclosing the user can select the portion of the live video feed through utilization of a mouse, a gesture, touching a touch sensitive display screen etc. The direct and drive component 310 can receive the selection of a particular portion of the live video feed. [0013], disclosing user may select a particular position in the video feed, which causes the robot to autonomously drive to that position. Video feed provides an image that is refreshed), and 

Additionally, modified Fouillade already has: sending an instruction from the mobile device to the mobile robot to instruct the mobile robot to perform the cleaning operation at the location specified by the user, in which the instruction includes the coordinates of the location specified by the user ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100. [0013], disclosing user may select a particular position in the video feed, which causes the robot to autonomously drive to that position: See also claim 2 for modification of performing cleaning; see also cited and incorporated portions of Shin as well as rejection logic in claim 2 above.) 

Fouillade teaches of second coordinates calculated by robot ([0044], disclosing the location direction component can receive the selection of the tagged or untagged location in the map and translate coordinates corresponding to the selection to coordinates corresponding to the environment of the robot).

Therefore mobile device does not send “a second coordinate system associated with a mobile robot”.

Yoon teaches calculating robot coordinates([0031, disclosing portable mobile terminal may determine image coordinates of the focused cleaning area and/or the restricted area from the touch screen panel, may determine relative coordinates of the focused cleaning area and/or the restricted area in which the cleaning robot is set as an origin, based on the image coordinates, and may determine absolute coordinates of the focused cleaning area and/or the restricted area in the space to be cleaned, based on the relative coordinates and a position of the cleaning robot. [0130], disclosing the portable mobile terminal 200 transmits the absolute coordinates of the second focused cleaning area C2, the first restricted area W1 and the second restricted area W2 to the cleaning robot 100 so that the cleaning robot 100 may detect the focused cleaning areas C1 and C2 and the restricted areas W1 and W2. Absolute coordinates represent the coordinate utilized by robot to operate).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fouillade to calculate robot coordinates through mobile device as taught by Yoon to simplify processing requirement at robot and thereby enhancing productivity.

For claim 4, Fouillade modified through Shin and Yoon teaches: The method of claim 3, comprising: 

Fouillade further teaches: determining first coordinates of the location specified by the user, in which the first coordinates are based on the first coordinate system ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system), 

converting the first coordinates to second coordinates using the mapping between the first coordinate system and the second coordinate system, in which the second coordinates are based on the second coordinate system ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. first coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100. Coordinates representing environment of robot are in second coordinate system), and -73-Attorney Docket 09945-0379001

Artes teaches that robot uses a different coordinate system for navigation. However Artes does not explicitly disclose if conversion of coordinates to global system is performed before or after sending instruction to robot.

Therefore, Artes does not teach: sending the instruction including the second coordinates to the mobile robot.  

sending the instruction including the second coordinates to the mobile robot ([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206. Figure 3 and [0046], disclosing direct and Drive Component 310 o be part of robot 100. 0039], disclosing the computing device 206 may be a desktop computer, a laptop computer, a mobile telephone, a mobile multimedia device, a gaming console, or other suitable computing device i.e. mobile device. Therefore coordinate information has to be sent from computing device: See also claim 3 for modification of sending information regarding robot coordinate information).

Claim 6, 7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Jung (US Publication No. 20180055312).

For claim 6, Fouillade teaches: The method of claim 1, comprising: 

Fouillade does not disclose: at the mobile device, receiving data about an environment from the mobile robot, the data including location information, and 
at the mobile device, displaying an image of the environment on a display module, and overlaying graphic elements on the image in which the graphic elements are derived based on the data received from the mobile robot. 
Jung teaches: at the mobile device, receiving data about an environment from the mobile robot, the data including location information ([0185], disclosing control unit may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. Therefore, the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal. [0169], disclosing robot to have a camera 570. [0189], disclosing control unit 570 may generate the position information of the real space of the robot cleaner 10 using the image information captured by the camera 520. Therefore terminal i.e. receives data about environment of robot), and 
at the mobile device, displaying an image of the environment on a display module, and overlaying graphic elements on the image in which the graphic elements are derived based on the data received from the mobile robot ([0278-0279] and figures 12A-B-C, disclosing showing cleaning region with and without virtual dust superimposed. [0188], disclosing the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal 100. [0007-0014], disclosing robot captures image of region to be cleaned. And using augmented reality, present user with before and after images of the region. The before and after images of cleaned region are presented to user with information regarding how contaminated the area was before cleaning. The dust sensor provides information about dust that is picked up and size and color of virtual dust changes with amount of dust picked. As position of real space is displayed in virtual region, graphic elements are derived from image, furthermore virtual dust is represented based on information received from robot therefore graphic elements representing dust are derived from data received from the robot).  

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade to display position information of robot through data received from robot as taught by Jung to assist user in locating the robot without searching it for entire workspace manually.

For claim 7, Fouillade modified by Jung teaches: The method of claim 6, 

Modified Fouillade further teaches: comprising overlaying a representation of an area having a specified characteristic identified by the mobile robot on the image (As explained through teaching of Jung in claim 6 above: [0185], disclosing control unit may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. [0189], disclosing control unit 570 may generate the position information of the real space of the robot cleaner 10 using the image information captured by the camera 520. Virtual space is generated through image captured from camera, therefore the virtual space is generated based on specific characteristics of captured area).  

For claim 9, Fouillade modified through Jung teaches: The method of claim 7, 

Fouillade does not disclose: comprising overlaying a representation of an obstacle identified by the mobile robot on the image.

Jung teaches overlaying a virtual image in realistic image and obstacle to be also superimposed ([0101], disclosing mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display. [0208], disclosing AR image may include information on an object present in the real world. Here, the object may include all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. All these objects are obstacles).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fouillade to use image captured from mobile device and overlay an obstacle and display on mobile device as taught by Jung as a more presentable way to display the workspace. Thereby improving user interface experience.

For claim 11, Fouillade teaches: The method of claim 1, comprising: 

Fouillade does not disclose: executing an augmented reality tool to implement an augmented reality session on the mobile device, and configuring the user interface to enable the user to interact with the mobile device in the augmented reality session

Jung teaches: executing an augmented reality tool to implement an augmented reality session on the mobile device ([0185], disclosing control unit may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. Therefore, the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal. [0169], disclosing robot to have a camera 570. [0189], disclosing control unit 570 may generate the position information of the real space of the robot cleaner 10 using the image information captured by the camera 520. Therefore terminal i.e. receives data about environment of robot), and 
configuring the user interface to enable the user to interact with the mobile device in the augmented reality session ([0278-0279] and figures 12A-B-C, disclosing showing cleaning region with and without virtual dust superimposed. [0188], disclosing the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal 100. [0007-0014], disclosing robot captures image of region to be cleaned. And using augmented reality, present user with before and after images of the region. The before and after images of cleaned region are presented to user with information regarding how contaminated the area was before cleaning. The dust sensor provides information about dust that is picked up and size and color of virtual dust changes with amount of dust picked. Therefore the display with augmented reality interacts with mobile device).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade to utilize augmented reality to represent work area in mobile device as taught by Jung to provide user a more recognizable work area. Thereby improving utility of computing device.
  
For claim 12, Fouillade modified through Jung teaches: The method of claim 11, 

Modified Fouillade further teaches: comprising using the augmented reality tool to establish the first coordinate system based on images captured by a camera of the mobile device ([0046-0046], disclosing the robot 100 may comprise the video camera 112 that can transmit a live video feed to the remote computing device 206, and the user 208 of the remote computing device 206 can be provided with this live video feed in a graphical user interface. And election may be in the form of coordinates on the graphical user interface of the remote computing device 206. As computing device displays images captured through camera of robot with a graphical user interface, augmented reality is used. Furthermore as explained in claim 12 rejection through modification of Jung, Augmented reality is utilized to display images on computing device).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Jung (US Publication No. 20180055312) and Bean (US Patent No. 9589372).

For claim 10, Fouillade modified through Jung teaches: The method of claim 9, 

Fouillade does not teach: comprising: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device,
determining which portion of the area is occluded by the obstacle, and 
displaying the image on the display module with the portion of the area having the specified characteristic being occluded by the obstacle.  

Jung teaches using viewpoint of mobile device ([0017] and figure 1, disclosing mobile terminal to have camera 121. [0004], disclosing mobile terminal may display a virtual image related to a real image to be superimposed on the real image projected by a camera mounted therein. The mobile terminal may provide a new interesting user experience (UX) to a user such that the user may easily acquire information related to the real image. [0136], disclosing mobile terminal 100 may enter the AR mode by executing an application installed therein. Upon entering the AR mode, the mobile terminal 100 may automatically display a preview image acquired through the camera 121 on the display unit 151. Therefore mobile device shows image of area relative to viewpoint of camera of mobile terminal i.e. mobile device).

Bean teaches: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Column 4 lines 64-67, disclosing client device to be a smartphone, tablet etc. Therefore an obstacle relative to the viewpoint of device is detected),
determining which portion of the area is occluded by the obstacle (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Element of interest if the portion of area in field of view), and 
displaying the image on the display module with the portion of the area having the specified characteristic being occluded by the obstacle (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. As the overlay is based on element being obstructed, the overlay displays obstructed element. Column 1 lines6-9, disclosing invention relates generally to the field of view management for annotations in display systems, and more particularly to managing information overlays depicted in near-eye displays and augmented reality displays).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fouillade to use mobile device’s camera to take images and overlay obstructed regions as taught by Jung and Bean to provide user flexibility of viewing entire work area for assessment, task allocation boundary marking etc. Thereby enhancing user experience.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Jung (US Publication No. 20180055312) and Artes (US Publication No. 20200150655)
For claim 8, Fouillade modified through Jung teaches: The method of claim 7 
Modified Fouillade does not teach: in which the area having the specified characteristic represents at least one of (i) an area in the environment that has been processed by the mobile robot within a specified period of time, (ii) an area in the environment that has not been processed by the mobile robot within a specified period of time, (iii) an area in the environment that is scheduled to be processed and has not been processed by the mobile robot, (iv) a keep out zone (v) an area that is traversable by the mobile robot, (vi) an area that is not traversable by the mobile robot (vii) a signal strength map, or (viii) a foot traffic statistics map.  

Artes teaches of displaying work area on mobile device representing a keep out zone (Figure 2 and [0022], disclosing virtual exclusion regions are displayed on Human machine Interface. [0046], disclosing virtual exclusion region can be saved in form of various geometric shapes).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fouillade to represent keep out zones through teaching of Artes to enable user to define and glance keep out zones.

Claim 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 20180055312) in view of Bean (US Patent No. 9589372).

For claim 16, Jung teaches: A method comprising: 
displaying, on a display module of a mobile device, an image of an environment captured by a camera captured by a camera of the mobile device, in which a representation of an area having a specified characteristic ([0017] and figure 1, disclosing mobile terminal to have camera 121. [0004], disclosing mobile terminal may display a virtual image related to a real image to be superimposed on the real image projected by a camera mounted therein. The mobile terminal may provide a new interesting user experience (UX) to a user such that the user may easily acquire information related to the real image. [0136], disclosing mobile terminal 100 may enter the AR mode by executing an application installed therein. Upon entering the AR mode, the mobile terminal 100 may automatically display a preview image acquired through the camera 121 on the display unit 151. Therefore mobile device shows image captured by camera of mobile terminal i.e. mobile device. [0274-0275], disclosing mobile terminal captures image of cleaning region by built in camera and generate AR image to display amount of dust sucked, cleaned result etc. displaying cleaned result and amount of dust  sucked are representation of area having specified characteristics).

Jung also teaches: a representation of an obstacle identified by a mobile robot are overlaid on the image ([0208-0209], disclosing an AR image may include information on an object such as all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. and AR image may be displayed in various shapes or colors according to the characteristics of an object to be displayed. Objects are obstacles).

However these obstacles are overlaid on display of mobile robot and not of mobile device.

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Jung to display object characteristics on display of mobile device to eliminate requiring user to walk to robot to view its display. Thereby enhancing utility of mobile device comfort for the user.
 
Jung also does not disclose: wherein in the image, the area is shown partly occluded by the obstacle, and the portion of the area occluded by the obstacle is determined based on positions of the area and the obstacle relative to a view point of the camera of the mobile device.  
Bean teaches: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Column 4 lines 64-67, disclosing client device to be a smartphone, tablet etc. Therefore an obstacle relative to the viewpoint of device is detected), and determining which portion of the area is occluded by the obstacle (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Element of interest if the portion of area in field of view. Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. As the overlay is based on element being obstructed, the overlay displays obstructed element. Column 1 lines6-9, disclosing invention relates generally to the field of view management for annotations in display systems, and more particularly to managing information overlays depicted in near-eye displays and augmented reality displays).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to use mobile device’s camera to take images and overlay obstructed regions as taught by Jung and Bean to provide user flexibility of viewing entire work area for assessment, boundary marking etc. Thereby enhancing user experience.

For claim 18, Jung modified through Bean teaches: The method of claim 16 

Modified Jung further teaches: in which the representation of the area in the environment that has been processed by the mobile robot comprises a representation of an area that has been at least one of vacuumed ([0024-0025] and figures 8 and 9, disclosing displaying cleaned result), mopped, scrubbed, swept, or mowed by the mobile robot.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 20180055312) in view of Bean (US Patent No. 9589372) and Artes (US Publication No. 20200150655).
For claim 17, Modified Jung does not teach: The method of claim 16 in which the representation of an area having a specified characteristic comprises a representation of at least one of (i) an area in the environment that has been processed by the mobile robot, (ii) an area in the environment that has not been processed by the mobile robot within a specified period of time, (iii) an area in the environment that is scheduled to be processed and has not been processed by the mobile robot, (iv) a keep out zone, (v) an area that is traversable by the mobile robot, (vi) an area that is not traversable by the mobile robot, (vii) a Wi-Fi signal strength map, (viii) a mobile phone signal strength map, or (ix) a foot traffic statistics map.  

Artes teaches of displaying work area on mobile device representing a keep out zone (Figure 2 and [0022], disclosing virtual exclusion regions are displayed on Human machine Interface. [0046], disclosing virtual exclusion region can be saved in form of various geometric shapes).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to represent keep out zones through teaching of Artes to enable user to define and glance keep out zones.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Jung (US Publication No. 20180055312) and Bean (US Patent No. 9589372) in view Fouillade (US Publication No. 20120215380).

For claim 19, Jung modified through Bean teaches: The method of claim 16, 

Modified Jung does not teach: comprising determining a mapping between a first coordinate system associated with the mobile robot and a second coordinate system associated with the mobile device. 

Fouillade teaches: comprising determining a mapping between a first coordinate system associated with the mobile robot and a second coordinate system associated with the mobile device([0047], disclosing the direct and drive component 310 can receive the selection of a particular portion of the live video feed. For instance, the selection may be in the form of coordinates on the graphical user interface of the remote computing device 206 i.e. second coordinate system, and the direct and drive component 310 can translate such coordinates into a coordinate system that corresponds to the environment of the robot 100 i.e. first coordinate system. [0039], disclosing the computing device 206 may be a desktop computer, a laptop computer, a mobile telephone, a mobile multimedia device, a gaming console, or other suitable computing device i.e. mobile device).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to map between coordinate system of mobile device and mobile robot as taught by Fouillade to effectively translate user commands from mobile device to robot environment (see Fouillade [0013]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380) in view of Guo (US Publication No. 20190220678).

For claim 13, Fouillade teaches: The method of claim 1 in which determining the mapping between the first coordinate system and the second coordinate system comprises: 

Fouillade does not disclose: comparing features derived from images captured by the camera of the mobile device with features derived from images captured by a camera, identifying a match between a first set of features derived from the images captured by another camera and a second set of features derived from images captured by a camera of the mobile robot, 
identifying first coordinates associated with the first set of features, in which the first coordinates are based on the first coordinate system, 
identifying second coordinates associated with the second set of features, in which the second coordinates are based on the second coordinate system, and 
determining the mapping between the first coordinate system and the second coordinate system based on a relationship between the first coordinates and the second coordinates.  

Guo teaches: comparing features derived from images captured by a camera device with features derived from images captured by another camera, identifying a match between a first set of features derived from the images captured by the camera of the mobile device and a second set of features derived from images captured by a camera of the second mobile device, 
identifying first coordinates associated with the first set of features, in which the first coordinates are based on the first coordinate system ([0062], disclosing first image feature points in the first image and the second image feature points in the second image that match the first image feature points may be the projections of the same physical feature points of the first related situation object onto the first image and the second image respectively. FIG. 7A illustrates the projections of the physical feature point P of the first related situation object in the real world to the first image feature point P.sub.1 in the first image 702 and the second image feature point P.sub.2 in the second image 704. T1he first image 702 may be captured by the first image sensor of the first vehicle platform 103 having the first sensor configurations, and the second image 704 may be captured by the second image sensor of the second vehicle platform 103 having the second sensor configurations. First vehicle and second vehicle are first and second mobile devices), 
identifying second coordinates associated with the second set of features, in which the second coordinates are based on the second coordinate system ([0062] and figure 7A, disclosing P.sub.1 may be associated with a first camera coordinate system (X.sub.1, Y.sub.1, Z.sub.1) of the first image sensor. The second image 704 including the second image feature point P.sub.2 may be associated with a second camera coordinate system (X.sub.2, Y.sub.2, Z.sub.2) of the second image sensor), and 
determining the mapping between the first coordinate system and the second coordinate system based on a relationship between the first coordinates and the second coordinates ([0064] disclosing, camera coordinate system (X.sub.2, Y.sub.2, Z.sub.2) of the second image sensor may be transformed to the first camera coordinate system (X.sub.1, Y.sub.1, Z.sub.1) of the first image sensor. [0067] disclosing, camera coordinates processor 206 may perform coordinate transformation to transform the coordinates of the first image feature point P.sub.1 and/or the coordinates of the second image feature point P.sub.2 into the same camera coordinate system, e.g., the target camera coordinate system (X.sub.1, Y.sub.1, Z.sub.1). Therefore relationship between one coordinate system to second coordinate system has to be determined to perform transform).  

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Fouillade transform mobile device coordinate system to robot coordinate system based on matched features of images from camera of mobile device and robot as taught by Guo utilize multiple perspective information to identify workspace (see Guo [0056]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fouillade (US Publication No. 20120215380)  in view of Guo (US Publication No. 20190220678) and Berteig (US Publication No. 20070018980)

For claim 14, Fouillade modified through Guo teaches: The method of claim 13, 

Fouillade does not disclose: comprising applying an image transformation to the images captured by the camera of the mobile device to generate modified images that simulate images captured by the camera of the mobile robot from the viewpoint of the camera of the mobile device, in which the image transformation takes into account characteristics of the mobile device camera and characteristics of the mobile robot camera.  

Berteig teaches: comprising applying an image transformation to the images captured by the camera of the mobile device to generate modified images that simulate images captured by the camera of the mobile robot from the viewpoint of the camera of the mobile device, ([0002], disclosing shader systems for rendering an image. And [0110], disclosing features of simulated cameras or other image recording devices which will be simulated during rendering. Therefore image rendering is performed i.e. modified and camera is simulated. Therefore simulated image represents a simulated camera and characteristics of camera to be simulated have to be taken into account).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Artes to represent images in mobile device as they are observed by robot (through its camera) to provide user an understanding about how workspace is seen by the robot.
  
Guo teaches: in which the image transformation takes into account characteristics of first camera and characteristics of second camera ([0034-0036], disclosing data may also include sensor configurations of the sensors 113. As an example, the sensor configurations associated with each image sensor 113 of the vehicle platform 103 may include extrinsic camera parameters and intrinsic camera parameters of the image sensor. In some embodiments, the extrinsic camera parameters may indicate the sensor position intrinsic camera parameters may indicate internal properties of the image sensor and may be specified by camera configuration. Non-limiting examples of the intrinsic camera parameters may include, but are not limited to, focal length, resolution, distortion metric, skew coefficient, etc. In some embodiments, the intrinsic camera parameters of the image sensor may be represented by a camera intrinsic matrix. In some embodiments, the extrinsic camera parameters (e.g., the rotation matrix and the translation vector) and the intrinsic camera parameters (e.g., the camera intrinsic matrix) may be used to perform various transformations, thereby projecting a physical feature point of a situation object in the world coordinate system. [0062] and figure 7A, disclosing P.sub.2 may be associated with a second camera coordinate system (X.sub.2, Y.sub.2, Z.sub.2) of the second image sensor. Therefore intrinsic and extrinsic parameters of both cameras are known).

It would have been obvious to one having ordinary skill in the art before effective filing of claimed invention to further modify art of Fouillade to take into account characteristics of source camera(one through which image is taken) as well simulated camera as taught by Guo to precisely render simulated image.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Furthermore the claim would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669